UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 97-742



In Re: TERRY WENDELL COPELAND,

                                                        Petitioner.



      On Petition for Writ of Mandamus.    (CA-97-1211-AMD)


Submitted:   December 18, 1997           Decided:   January 6, 1998


Before WILKINS, NIEMEYER, and HAMILTON, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Terry Wendell Copeland, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Terry Copeland has filed a petition for a writ of mandamus

seeking recusal of the district court judge presiding over his 28

U.S.C.A. § 2255 (West 1994 & Supp. 1997) motion. Mandamus is a

drastic remedy to be used only in extraordinary circumstances. See
Kerr v. United States Dist. Court, 426 U.S. 394, 402 (1976). Manda-

mus relief is only available when there are no other means by which

the relief sought could be granted, see In re Beard, 811 F.2d 818,

826 (4th Cir. 1987), and may not be used as a substitute for ap-

peal. See In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.

1979). The party seeking mandamus relief carries the heavy burden

of showing that he has "no other adequate means to attain the

relief he desires" and that his right to such relief is "clear and
indisputable." Allied Chem. Corp. v. Daiflon, Inc., 449 U.S. 33, 35

(1980). Copeland has not made such a showing. Accordingly, we deny

Copeland's motion to proceed in forma pauperis and deny mandamus
relief. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                   PETITION DENIED




                                2